UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6547



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDDIE DEAN FLUKER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-92-31-A, CA-96-555-R)


Submitted:   March 26, 1998                 Decided:   April 6, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eddie Dean Fluker, Appellant Pro Se. Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability, deny Appellant's motion for appointment of counsel,
and dismiss the appeal on the reasoning of the district court.

United States v. Fluker, Nos. CR-92-31-A; CA-96-555-R (W.D. Va.
Mar. 28, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2